Citation Nr: 1640834	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-19 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and personality disorder, due to military sexual trauma.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right ear disorder due to VA medical treatment in 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1980 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to show that his acquired psychiatric disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 2010 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  An acquired psychiatric disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to service.

4.  The evidence of record demonstrates that the physicians involved in the Veteran's right ear treatment in 2006 did not fail to exercise the degree of care that one would expect from a reasonable health care provider or that an additional disability resulted from an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The January 2010 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received since the January 2010 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 for a right ear disorder due to VA medical treatment in 2006 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in January 2010.  The Veteran did not appeal the January 2010 rating decision, nor did he submit any new and material evidence within a year of the January 2010 rating decision.  See 38 C.F.R. §3.156(b).  The January 2010 rating decision thereby became final.

At the time of the January 2010 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical records, and private medical records.

Evidence received since the January 2010 rating decision includes additional medical evidence and the Veteran's testimony regarding his allegations of military sexual trauma.  For purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Veteran's testimony is presumed credible for the limited purpose of reopening the claim.

When this is done, his testimony is considered both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board May 2016.

Regarding the 1151 claim, the Veteran was provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, grounded his opinion in the medical literature and evidence of record, and provided the information necessary to determine eligibility to compensation under 38 U.S.C.A. § 1151.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

No VA examination was requested in relation to the issue of service connection for an acquired psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board ultimately finds that the Veteran's reports of being raped in service are not sufficiently credible based on inconsistencies, and therefore they cannot serve as the basis to link the Veteran's acquired psychiatric disability with his military service.  Without this stressor being found credible, there are no grounds upon which to link the Veteran's acquired psychiatric disability to his military service.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, the weight of the evidence simply does not suggest that his current acquired psychiatric disorder either began during or was otherwise caused by his active service.  Moreover, as discussed below given the inconsistency of the details of the Veteran's reported stressor over time, the credibility of his reports is found to be lacking, and cannot be used as the basis of a medical opinion.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination 

The Board notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed, as noted above.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Because the Veteran and representative have had the opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained
economic or social behavior changes. VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f)(5).

The Veteran is seeking service connection for an acquired psychiatric disability, variously diagnosed.  He believes that his disability is the result of an in-service sexual assault.

The Board has carefully reviewed the record in this case, and notes while the Veteran is competent to report incidents which purportedly occurred during service, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the crux of the Veteran's argument is that he was sexually assaulted.  However, the Board notes that through the course of his appeal the Veteran's account as to the time, place, and perpetrator of this assault has changed.  

The Veteran served honorably in the Navy from 1980-1984, and reportedly completed an honorable period of reserve service after his active duty ceased.  Of note in August 1997, the Veteran was recommended for reenlistment and provided with an honorable discharge certificate.  During his time in service, the Veteran received a good conduct medal in November 1984, a Battle "Examiner" Ribbon in November 1981, a Sea Service Deployment Ribbon in June 1983 and a humanitarian Service Medal in October 1982.  The Veteran served on the U.S.S. John F. Kennedy From March 1981 until August 1982 when he was transferred to the U.S.S. Bainbridge where he serve until his discharge from active duty.

In his September 2011 claim, the Veteran asserted that he suffers from an acquired psychiatric disorder due to military sexual trauma experienced during his active service.  He reported that a higher ranked E-3 selected him to help with a work detail and subsequently raped him.  His claim was denied by the October 2012 rating decision.

The Veteran's STRs do not show evidence of any psychiatric complaints, treatment, or diagnosis during his active service.  In addition, his STRs do not show any direct or secondary evidence of military sexual trauma.  His STRs document that he was involved in an altercation at the enlisted club and found unconscious.  Furthermore, at his exit examination in August 1984, while he reported having memory loss, he reported no other psychiatric symptoms and had a normal psychiatric examination.

Service personnel records also fail to show any significant change in performance that would appear to be tied to a specifically alleged incident.

In August 1991, the Veteran was afforded a psychological consultative examination by SSA.  He reported that he was frustrated by his naval service because he worked hard to attain a higher rank and never made it.  He was diagnosed with dysthymic disorder, personality disorder, and borderline intellectual functioning.

The Veteran's medical treatment records show that in June 1998, he reported being raped by a taxi driver during his naval service.  In July 1998, he reported a having a single episode of sexual assault by a male via oral sex.  

In March 2009, the Veteran filed to reopen his previously denied service-connection claim.  He claimed that military sexual trauma occurred in May 1981.  Later in July 2009, the Veteran reported that he was he was raped by a taxi driver during his naval service.

In September 2011, the Veteran filed again to reopen his previously denied service-connection claim.  He reported that he served aboard a ship from 1982 to 1984, and during his assignment, he was raped by a leading seaman.  At a hearing, he testified that the rape occurred in 1982.

In April 2013, Dr. Gerald Terlep, Ph.D., reported having treated the Veteran for PTSD that was related to his naval service.  Dr. Terlep felt that the Veteran provided a full and convincing explanation of his (later) rape experience.  Dr. Terlep diagnosed the Veteran with PTSD with severe symptoms due to his naval service.

In adjudicating a claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (the Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  

In this case, the Veteran has asserted on multiple occasions that he was the victim of rape while in military service.  However, he has provided two separate and distinct stories.  First, he asserted that he was raped by a taxi driver during his naval service.  Later, he asserted that he was raped by a leading seaman.  In addition, the medical record does not document any military sexual trauma.  Furthermore, the record shows that during his service the Veteran did not seek treatment for any psychiatric complaints, did not report any sexual trauma, and did not report any psychiatric symptoms at his separation other than memory loss.  The Veteran waited 10 years after his separation from service to file his claim for service connection.  The Veteran has also altered his assertions and provided two separate events in two separate applications without any crossover.  He has also been described in the VA treatment records as going into a trance type fantasy world.  See  July 1998 mental health clinic note.

Second, the Veteran did not seek any medical treatment for any psychiatric symptoms for over a decade after service.  The Board acknowledges that this fact is not dispositive, but it is still probative evidence that can weigh against the Veteran's claim in evaluating the credibility of his current assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible).  While this does not disprove the Veteran's claim, it provides no support for it either. 

For the reasons just described, the Board finds that the Veteran's credibility is diminished and therefore his accounts are insufficient to verify the occurrence of an in-service stressor related to sexual assault.

As for the opinion of Dr. Terlep, the opinion is conclusory in nature.  That is, the psychologist has not explained why or how he felt the Veteran's current PTSD was related to his naval service.  That is, Dr. Terlep, in providing his opinion did not explain what records led him to the conclusion that the Veteran met the DSM criteria for PTSD as the result of experiences during his military service.  Instead, Dr. Terlep based his opinion solely on the history provide by the Veteran, which he felt was convincing.  Here, however, a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  

Furthermore, Dr. Terlep did not address the absence of any reports of psychiatric complaints in the service treatment records or behavioral issues in the service personnel records.  Thus, this opinion is given little probative value.

Based upon the evidence of record, the Board finds that the weight of evidence is clearly against the conclusion that an acquired psychiatric disorder, to include PTSD due to military sexual trauma, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his separation from service for more than a decade later.  

Accordingly, the criteria for service connection have not been met.  Therefore, the claim is denied.

1151 Claim

The Veteran contends that he has a right ear disorder due to VA treatment in 2006.  His claim was denied by the October 2012 rating decision.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

The evidence shows that the Veteran underwent right ear irrigation in October 2006 at the Ann Arbor VA Medical Center (VAMC).  In January 2008, he reported that he sneezed and felt a ripping sensation in his right ear about six months previously, but he did not seek medical treatment.  In May 2008, he started treating at the Detroit VAMC.  In June 2008, he reported right ear symptoms after undergoing right ear irrigation.

In October 2012, a VA examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's right ear treatment did not result in a disability.  The examiner opined that there was no evidence that either VAMC failed to exercise the degree of care that one would expect from a reasonable health care provider or that an additional disability resulted from an event that was not reasonably foreseeable.
	
In this case, a VA examiner specifically concluded that the Veteran's right ear disorder was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in 2006.  This opinion is supported by rationale that was grounded in the medical evidence of record.  Additionally, the examiner's conclusion has not been questioned by any medical professional.  The Board finds this opinion to be highly probative and it is afforded great weight.

As such, the evidence fails to establish that the Veteran's right ear disorder was due to VA treatment in 2006.  Furthermore, the evidence shows that the disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  As such, the criteria for an 1151 claim have not been met for a right ear disorder, and the Veteran's claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

Service connection for an acquired psychiatric disorder is denied. 

Compensation under 38 U.S.C.A. § 1151 for a right ear disorder due to VA medical treatment in 2006 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


